DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                     Claim Rejections - 35 USC § 112(b)
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


           Claims 5, 6, and 10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.           Claim 5 is confusing as it is not clear how subjecting the suspension to only one step wherein said one step is the separation step provides roasted coffee powder.  It appears that Applicant may have intended “subjecting said suspension to a separation step followed by one or more processing steps”.           Claim 10 is confusing regarding the format of subjecting the suspension to A, B or C, D, E or F (i.e. a heat treatment…, a pasteurization step, or a sterilization step; a maceration step, an incubation step; or a fermentation step).  It appears the “or” before “a sterilization step” was not intended.                                           Claim Rejections - 35 USC § 102
4.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 
5.        Claim 17 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muller (Published U.S. Application No. 2016/0030350).           Muller discloses a de-beaned powdered coffee cherry (i.e. pulp) with a particle size of 100 microns or less (paragraph 35 and 51) and additionally a coffee pulp juice from said ground pulp (paragraph 36; clear juice, paragraph 39) and additional coffee pulp juice from pressing extracted pulp particles (paragraph 40).          Although the process of Muller differs from those of the instant invention, the product of same as discussed is considered to fall within the scope of claim 17.6.      Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robinson et al (Published U.S. Application No. 2013/0177672).          Robinson et al discloses a roasted coffee powder (made from extract of roasted coffee bean) that has a median particle size of less than 50 microns (paragraph 34).          Although the process of Robinson et al differs from those of the instant invention, the product of same as discussed above is considered to fall within the scope of claim 15.
                                                Allowable Subject Matter
7.        Claims 1-4, 7-9, and 11-14 are allowed.             Claims 5, 6, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

                                                      Response to Arguments
8.       Applicant's arguments filed 7/21/21 have been fully considered but they are not persuasive regarding claims 15 and 17.   Same have been addressed in view of the rejections above.  However, it should be noted that with respect to claim 17, the product of same is not required to have been subject to step 4 in claim 4.  In other words, though claim 4 is directed to steps which lead to processing of a water phase, the claim is drawn to or encompasses the attainment of other elements such as the particles separated from the aqueous phase.  Claim 17 does not provide whether the product is created from the aqueous phase or products made from the particles removed from the aqueous phase.  The process of Muller involves removing an aqueous solution from particulates which is further processed (e.g. paragraphs 38 and 39).   Such processing may or may not include or be open to neutralizing acidic components or removing acidic components from such water phase.  Nevertheless, the process also has the left over particulates which are treated to create an extract falling within the range of products set forth in claim 17 (e.g. paragraph 40).  


                                                       Conclusion9.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                                                                                                                                                                                                                                


Anthony Weier
September 28, 2021